EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 7 October 2020.  Claims 1-20 are now pending.  The Examiner acknowledges the amendments to claims 1-5, 9-11 and 13-18.  The present application is being examined under the pre-AIA  first to invent provisions. 

The application has been amended as follows: 

IN THE ABSTRACT:

The invention relates to a rod-shaped body 

IN THE CLAIMS:

At line 2 of claim 3, “where a first rod-shaped body is surrounded with at least one secondary rod-shaped body” has been changed to --wherein a first rod-shaped body of the at least one rod-shaped body is surrounded with at least one secondary rod-shaped body of the at least one rod-shaped body, the at least one secondary rod-shaped body--.

Terminal Disclaimer
The terminal disclaimer filed on 7 October 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,172,537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-13, the prior art of record does not teach or fairly suggest a guidewire comprising: at least one rod-shaped body consisting essentially of: one or more non-metallic filaments; and a non-ferromagnetic matrix material, wherein the non-ferromagnetic matrix material encloses and/or agglutinates the one or more non-metallic filaments; a non-ferromagnetic shell material, wherein the shell material encloses and/or agglutinates the at least one rod-shaped body, and a multiplicity of doping particles capable of generating magnetic resonance tomography artefacts.  Specifically, the prior art does not teach or fairly 
Regarding claims 14-20, the prior art of record does not teach or fairly suggest a catheter comprising: at least one rod-shaped body, consisting essentially of: one or more non-metallic filaments; and a non-ferromagnetic matrix material, wherein the non-ferromagnetic matrix material encloses and/or agglutinates the one or more non-metallic filaments; a non-ferromagnetic shell material, wherein the shell material encloses and/or agglutinates the at least one rod-shaped body, and a multiplicity of doping particles capable of generating magnetic resonance tomography artefacts. Specifically, the prior art does not teach or fairly suggest a catheter as claimed by Applicant, further comprising a non-ferromagnetic shell material which encloses and/or agglutinate the at least one rod-shaped body.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791